ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
Al Musairie Trading & Contracting Co.        )      ASBCA No. 59030
                                             )
Under Contract No. N33191-13-D-0855          )

APPEARANCE FOR THE APPELLANT:                       Cynthia Malyszek, Esq.
                                                     Malyszek & Malyszek
                                                     Chino Hills, CA

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Genifer M. Tarkowski, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 22 April 2015



                                                 MICHAEL T. PAUL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59030, Appeal ofMusairie Trading
& Contracting Co., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals